PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/773,338
Filing Date: 3 May 2018
Appellant(s): SCHEERDER, Jurgen



__________________
Bryan H. Davidson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Es et al., US 2010/0050310 A1 in view of Hughes, US 2015/0086800.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Es et al., US 2010/0050310 A1 in view of Hughes, US 2015/0086800 as applied to claim 1 and further in view of GB 2164897.
Claim Rejections - 35 USC § 103
Claims 1-4 and 7-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Van Es et al., US 2010/0050310 A1 in view of Hughes, US 2015/0086800.
The published patent application issued to Van Es et al., teach a ballistic resistant sheet comprising at least two monolayers and top polymeric film layer (abstract). Said monolayers are from unidirectionally oriented reinforcing fibers with a tensile strength between 3.5 and 4.5 GPa and at most 20 wt. % of a matrix material (abstract). Said reinforcing fibers are preferably high performance polyethylene fibers such as ultra-high molar mass linear polyethylene (sections 0018-0019). Said matrix material may comprise polyacrylics, polyurethane, polystyrene-polyisoprene-polystyrene or mixtures (section 0022). A mixture of such compounds would meet the limitation of claims 10-12.  Van Es et al., teach that the reinforcing fibers are impregnated with the matrix material (section 0026). Van Es et al., teach a stack of ballistic sheets that are not linked to each other (section 0028). Said top polymer film is preferably made from a high molar mass polyethylene (section 0015).  

 	The published patent application issued to Hughes teach a stress-resistant coating composition comprising a thermoplastic component such as poly (methyl methacrylate) (abstract, sections 0035, 0048 and section 0068). Hughes teach coating substrates such as those made from polymeric fibers (section 0035). With regard to the glass transition temperature, Hughes teach a Tg ranging from 60-150°C (section 0089). Said coating composition exhibits durability, toughness, resistance to stress and have good visual appearance (sections 0002-0006). Therefore, motivated by the desire to form a ballistic article having durability, toughness and resistance to stress, it would have been obvious to a person of ordinary skill in the art to form the ballistic article of Van Es et al., with a specific polyacrylic composition having a Tg ranging from 60-150°C as taught by Hughes. 
Claims 5-6 stand rejected under 35 U.S.C. 103 as being unpatentable over Van Es et al., US 2010/0050310 A1 in view of Hughes, US 2015/0086800 as applied to claim 1 and further in view of GB 2164897.
	Modified Van Es et al., does not teach that the polymeric film is biaxially stretched. However, Van Es e tal., cites GB 2164897 which teach a stretched polyethylene film (abstract). The published GB document provides a stretched low porosity film which is low weight and high strength (page 2, 5-10 and page 3, 70-75). Therefore, motivated by the desire to form a ballistic article with a separating film which is light weight, low porosity and high strength, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the ballistic article of modified Van Es et al., as with the polymeric film taught in the published GB document. 

(2) Response to Argument
below room temperature since otherwise they would not display the described elastomeric properties. Appellants further argue that the disclosure of Van Es et al., directed to polyacrylic based thermoplastic material will not be understood by the skilled person in this art as pointing towards a thermoplastic material with a glass transition temperature of at least 25°C because such materials would not have the rubbery properties as required by Van Es et al. As such, Appellants assert that Van Es et al., teaches away from thermoplastic matrix materials with a Tg of at least 25°C .  
With regard to the cited combination of Van Es et al., and Hughes, Appellants argue a lack of motivation to combine references on the grounds that Hughes is from a completely different field of endeavor as compared to that of the presently claimed invention and from the invention of the primary reference of Van Es et al. Appellants assert that Hughes is concerned with compositions comprising a stress-resistant component comprising a thermoplastic component and an elongation component, whereby the composition is a coating covering at least one surface of a substrate, such as one comprising wood. The thermoplastic component of Hughes is selected from a list of possible candidates among which PMMA is mentioned. Appellants submit that Hughes fails to identify reasons or benefits of any of the mentioned polymeric species, including PMMA. Appellants further submit that although PMMA having a Tg of between 70 and 150°C is mentioned in Hughes, such parameters are not described 
In response, the Examiner does not find Appellants arguments persuasive. With regard to Appellants arguments directed to the primary reference of Van Es et al., the Examiner asserts that Van Es et al., was relied upon to teach the claimed network of polyethylene fibers having the claimed tensile strength and the claimed thermoplastic acrylic material impregnated onto said network of polymeric fibers. The published patent application issued to Van Es et al., teach a ballistic resistant sheet comprising at least two monolayers and top polymeric film layer (abstract). Said monolayers are from unidirectionally oriented reinforcing fibers with a tensile strength between 3.5 and 4.5 GPa and at most 20 wt. % of a matrix material (abstract). Said reinforcing fibers are preferably high performance polyethylene fibers such as ultra-high molar mass linear polyethylene (sections 0018-0019). Said matrix material may comprise thermoplastic materials based on polyacrylics, polyurethane, polystyrene-polyisoprene-polystyrene or mixtures (section 0022). Since Van Es et al., explicitly teach using thermoplastics based on acrylics, the Examiner is of the position that Van Es et al., does not teach away 
Van Es et al., does not teach glass transition temperature ranges of the thermoplastic materials. The Examiner relied upon the secondary reference of Huges to teach that thermoplastic acrylics used in coating compositions having the claimed glass transition temperature are known in the art. The published patent application issued to Hughes teaches a stress-resistant coating composition comprising a thermoplastic component such as poly (methyl methacrylate) (abstract, sections 0035, 0048 and section 0068). With regard to the glass transition temperature, Hughes teaches a Tg ranging from 60-150°C (section 0089). With regard to the substrate, Hughes teaches that the stress-resistant coating composition can also be applied to polymeric fibers (section 0035). With regard to Appellants arguments directed to a lack of motivation to combine references on the grounds that the references are from a different field of endeavor from the claimed invention and each other, the Examiner is not persuaded. The Examiner is of the position that the each of the cited references teach coating polymeric fibers with a thermoplastic coating. The primary reference is directed to ballistic type articles and the secondary reference is concerned with stress-resistant coatings to various substrates including those made of polymeric fibers. It further pointed out that Hughes discloses that the stress-resistant coating 
With regard to claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Van Es et al., US 2010/0050310 A1 in view of Hughes, US 2015/0086800 as applied to claim 1 and further in view of GB 2164897, the rejections made over the combination of Van Es et al., in view of Hughes are maintained as set forth above and Appellants have not provided any new arguments for which to consider. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal